DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021, has been entered.
 
Status of the Claims
Claims 1-7, 9-11, and 13-21 are pending. Claim 1 was amended and claim 8 was cancelled in the response filed July 13, 2021. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Chilkoti (US 2010/0022455 A1) is withdrawn in view of the amendment filed July 13, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022455 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant).
Chade et al. teach a method of treating renovascular disease comprising intrarenal delivery of VEGF (p. F1345, col 2). 
Chade et al. do not teach that the VEGF is conjugated to an elastin-like polypeptide, or to a kidney-targeting agent.
Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) Embodiments with 90 repeats are specifically disclosed (¶ [0222]). An ELP sequence comprising 90 repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). Chilkoti teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier (¶ [0078], [0079]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 

It would have been obvious to conjugate a kidney-targeting peptide taught by Pasqualini et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. One of ordinary skill in the art would have been motivated to conjugate a kidney-targeting peptide to the elastin-like polypeptide-VEGF conjugate because Chade et al. teach that VEGF is useful for treating a kidney disease. As a result, one of ordinary skill in the art would recognize a need to deliver VEGF to the kidney, and would select the peptides taught by Pasqualini et al. as targeting sequences. In addition, one of ordinary skill in the art would have been motivated to use the elastin-like polypeptide-VEGF conjugate given that Chade et al. teaches that VEGF has a short half-life (p. F1347, col 2), and that Chilkoti teaches that elastin-like polypeptide conjugation results in a longer half-life for therapeutic proteins (¶ [0007]). There would have been a reasonable expectation of success given that Chilkoti reduce to practice the production of the elastin-like polypeptides conjugated to therapeutic proteins (Example 1).
Regarding the limitation in claim 1 that “improves the deposition and retention of the therapeutic agent in the renal cortex relative to the non-conjugated therapeutic”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to modify the ELP-VEGF conjugate with a kidney-targeting peptide as taught by Pasqualini et al. in order to treat the renovascular disease taught by Chade et al. The effect of the modification on deposition and retention would occur as a result of practicing the obvious method and would be a property of the obvious product.
claims 1-4, 9-10 and 21.
	Response to the Arguments
	In the response filed July 13, 2021, Applicant traversed the rejection on the grounds that it would not have been obvious to modify the ELP  composition of Chilkoti with the peptides of Pasqualini due to the differences between the systems. Applicant argues that Pasqualini discloses very large objects such as the M13 phage and red blood cells attached to many copies of kidney-targeting peptides, whereas Chilkoti discloses a soluble protein with a smaller hydrodynamic radius of less than 10 nm and one copy of a therapeutic agent peptide. Applicant argues that there is no disclosure or suggestion in Pasqualini that the peptides would be useful for smaller soluble proteins such as ELP. As a result, Applicant argues that the rejection is based on improper hindsight reasoning. 
This argument has been fully considered but is not persuasive.
	Although Pasqualini uses the phage display system to screen for kidney-targeting peptides, the purpose of identifying such peptides is not limited to the targeting of M13 phage. The phage display screen was used due to its well-established convenience for screening and identifying peptide sequences with specific binding capabilities. As Pasqualini notes, the intended use of the peptides is much broader (p. 366, last paragraph):
Organ-selective targeting molecules isolated from random libraries following the procedures described here may have a variety of uses. It may be possible to graft motifs to surface molecules of viruses or cells used in gene therapy. Other possibilities include their use in the preparation of drug conjugates or liposomes with specific targeting properties. Tumour vasculature, which undergoes active angiogenesis and contains specific markers14·15, would be a particularly attractive future target, as it might allow therapies to be directed into tumours while sparing other tissues.

Given that one of ordinary skill in the art would understand that the phage display system utilized by Pasqualini is a convenient screening means and that delivery of M13 phage is not the entire purpose of 
	In addition, Applicant traverses the rejection on the grounds that the renal cortex selectivity presented in the instant application is unexpected in view of Pasqualini. Applicant relies on the teaching in Pasqualini that the peptide “was found in the glomeruli and in between the tubules” (page 365) to suggest that it would not be expected for the peptides to improve deposition and retention in the renal cortex. This argument is not persuasive. As evidenced by Science Direct and an excerpt of “Renal Toxicology” by J.M. Sands, J.W. Verlander, in Comprehensive Toxicology, 2010 accessed on July 15, 2021, the glomeruli and tubules are part of the renal cortex:
The renal cortex consists of two regions: the cortical labyrinth and the medullary rays (Figures 1 and 2). The cortical labyrinth contains the glomeruli, proximal convoluted tubule (PCT), macula densa, distal convoluted tubule (DCT), connecting tubule, initial collecting duct (ICT), interlobular arteries, and the afferent and efferent capillary networks. The medullary rays contain the proximal straight tubule (PST) or pars recta (PR), cortical thick ascending limb (cTAL), and cortical collecting duct (CCD).

In view of this fact, the results observed by Applicant are expected in view of the Pasqualini reference.
	For these reasons, the rejection is maintained.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022444 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant), as applied to claims 1-4, 9-10 and 21 above, in further view of Raucher et al. (US 2010/0022466 A1).
Neither Chade et al., Chilkoti, nor Pasqualini et al. teach that the repeat may be VPGXG wherein X is Val, Ala, or Gly in a 1:8:7 ratio.

It would have been obvious to conjugate a kidney-targeting peptide taught by Pasqualini et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. for the reasons presented above. It would have been further obvious to use the elastin-like polypeptide of Raucher et al. because Chilkoti teaches that the elastin-like polypeptide can comprise a range of numbers of repeats, and sequences with a range of ratios for the composition of variable X (¶ [0069]). There would have been a reasonable expectation of success given that Chilkoti (Example 1) and Raucher et al. (¶ [0109], [0120]) teach all the method needed to fuse therapeutic proteins in general to the elastin-like polypeptides using standard recombinant DNA technology and protein purification techniques.
	Response to the Arguments
	In the response filed July 13, 2021, Applicant traversed the rejection on the grounds that Raucher fails to cure the deficiencies of Chade, Chilkoti, and Pasqualini raised in the traversal of the previous rejection. These arguments are addressed above. The obviousness rejection of claims 5-6 is maintained for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the response filed July 13, 2021, Applicant requested that the following rejections be held in abeyance.

Claims 1-6, 9-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 2 recites a pharmaceutical composition comprising an elastin-like polypeptide coupled to a therapeutic agent, wherein the ELP includes an amino acid sequence having about 5 to about 160 repeats of the amino acid sequence VPGXG, where X is any amino acid except proline. Patented claim 11 of the reference application states that the composition further comprises as kidney targeting peptide. Because the structure of the patented composition is the same as the instantly claimed composition, the limitation regarding renal cortex deposition is inherently met, satisfying all of the limitations of claims 1, 9, 11 and 21.
With respect to claims 2-4, patented claim 12 states that the therapeutic agent is VEGF. Patented claim 13 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 5 states that the ELP comprises about 160 repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claim 10, patented claim 9 states that the composition comprises Tat, which is identical to SEQ ID NO: 7, or SynB1, which is identical to SEQ ID NO: 8.

Claims 1-7, 9-11, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,322,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
claims 1, 9, 11 and 21.
With respect to claims 2-4, patented claim 2 states that the therapeutic agent is VEGF. Patented claim 11 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 7 states that the ELP comprises repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claim 7, patented claim 8 states that the ELP is selected from amino acid sequences of SEQ ID NOs: 2, 3 and 4.
With respect to claim 10, patented claim 9 states that the kidney-targeting agent is selected from amino acid sequences of SEQ ID NOs: 5, 6, 7, and 8.
With respect to claim 13, patented claim 10 states the drug-binding domain is selected from amino acid sequences of SEQ ID NOs: 9, 10, 11, and 12.

Claims 1, 5, 6, 9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,549 (reference 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of the copending application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising: up to 95 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, further comprising a therapeutic agent. Claims 2-4 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units, respectively. Claim 18 recites a method of treating a renal disorder comprising administering the ELP and therapeutic drug.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG).
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder. Copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a renal cortex targeting ELP.
The resulting composition would satisfy all of the limitations of instant claims 1, 9, 11 and 21.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.
Claims 1, 5, 6, 9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,715 (reference 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of the copending application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising: up to 95 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, further comprising a therapeutic agent. Claims 2-4 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units, respectively. Claim 18 recites a method of treating a renal disorder comprising administering the ELP and therapeutic drug.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG) for the same reasons as presented in the anticipation above.
Copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a  renal cortex targeting ELP.
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder.
The resulting composition would satisfy all of the limitations of instant claims 1, 9, 11 and 21.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        



cmb